Citation Nr: 1204871	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  09-02 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for alcohol dependence secondary to PTSD.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1966 to May 1968. 

This matter came to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for PTSD and assigned a 30 percent rating effective August 14, 2007.  The Veteran disagreed with that initial rating and perfected a timely appeal to the Board.  In July 2009, the Board remanded the Veteran's claim for an increased initial rating for additional development.

Initially, the Board observes that the record effectively raises a claim for service connection for alcohol dependence secondary to PTSD, which was denied by the agency of original jurisdiction (AOJ) in an August 2010 supplemental statement of the case.  Thereafter, in September 2010, the Veteran filed a timely notice of disagreement with the RO's determination.  However, no statement of the case has been issued.  As such, additional action with regard to a claim for service connection for alcohol dependence is needed.

Next, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  Here, however, the Veteran has not asserted that he is unable to gain or maintain gainful employment due to his service-connected PTSD.  Nor has a claim for TDIU been otherwise raised by the record.  Therefore, the Board finds that a claim for TDIU is not part of the Veteran's increased rating claim that is on appeal.

As a final preliminary matter, the observes that in a December 2009 statement, the Veteran raised various issues, including a claim for service connection for neuropathy of the hands and feet due to Agent Orange exposure.  In addition, the Veteran appears to raise a claim of entitlement to service connection for right ear hearing loss.  However, a review of the claims file reveals that in a July 2008 rating decision, service connection for right ear hearing loss was granted with a zero percent disability rating.  Therefore, the Board will interpret the Veteran's December 2009 statement as a claim for an increased rating for his service-connected right ear hearing loss.  However, those issues have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over those issues, and they must be REFERRED to the AOJ for appropriate action. 

The issue of service connection for alcohol dependence secondary to PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

Throughout the pendency of this appeal, the Veteran's service-connected PTSD has been productive of social and occupational impairment with reduced reliability and productivity due to such symptoms as a limited affect, frequent panic attacks, short-term memory impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for a 50 percent disability rating, but not higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1-4.16, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)  (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

In this case, the Veteran's increased rating claim arose from his September 2008 notice of disagreement with the initial rating assigned following the grant of service connection for PTSD in a July 2008 RO rating decision.  Once service connection is granted the claim is substantiated; additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the Board finds that VA satisfied its duties to notify the Veteran in this case. 

As to VA's duty to assist, the record reflects that VA associated with the claims file the Veteran's service and post-service treatment records.  The Veteran was also provided the opportunity to testify at a Board hearing with respect to his claim, but declined to do so.  Additionally, VA has obtained examinations with respect to the Veteran's claim.  The Board is also satisfied there was substantial compliance with the July 2009 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  This included obtaining VA treatment records dated from January 2009, and providing the Veteran with a VA examination.  Thus, the Board finds that these actions have satisfied VA's duty to assist and that no additional assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

II.  Initial Increased Schedular Rating for an Acquired Psychiatric Disorder

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran, in written statements, contends that his service-connected acquired psychiatric disorder is more severe than contemplated by his currently assigned 30 percent disability rating. 

At the outset, the Board observes that the Veteran's claim of entitlement to a higher evaluation is an appeal from the initial assignment of a disability rating.  As such, the claim requires consideration of the entire time period involved, and contemplates staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

Additionally, consideration is given to whether staged ratings are warranted to compensate for times since the date of claim when the Veteran's disability may have been more severe than at other times during the pendency of the appeal.  Id.  In this case, however, staged ratings are not appropriate as the pertinent evidence of record does not show distinct time periods since the date of claim when the Veteran's acquired psychiatric disorder manifested symptoms that would warrant different ratings.  Id.  

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2011).

Throughout the pendency of this appeal, the Veteran has been assigned a 30 percent rating pursuant to the diagnostic code that governs PTSD.  38 C.F.R. § 4.130, DC 9411 (2011).  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Board has considered applying alternate diagnostic codes to evaluate the Veteran's service-connected psychiatric disorder.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  In this regard, however, the Veteran has not requested that his disability be rated under a diagnostic code other than DC 9411.  Moreover, this diagnostic code appears to be the most appropriate as it pertains to the Veteran's predominant mental disorder.  In any event, with the exception of eating disorders, all psychiatric disabilities, including PTSD and depression, are evaluated pursuant to General Rating Formula for Mental Disorders.  Therefore, assessing the Veteran's symptoms under a different psychiatric rating code would not produce a different result or potentially provide a higher rating. 

Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted for a disability that is productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned when the disability is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411 (2011). 

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, consideration is given to all symptoms of the Veteran's psychiatric disorder that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.  

The Board observes that, in addition to PTSD, the Veteran has been diagnosed with and treated for alcohol dependence.  The Board recognizes that, under VA's governing regulations, alcohol and drug abuse in general constitutes willful misconduct.  38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3) (2011).  Nevertheless, alcohol dependence, or another disability resulting from substance abuse, may warrant VA compensation where such abuse is secondary to, or as a symptom of, a service- connected disorder.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Furthermore, the Veteran's service-connected acquired psychiatric disorder effectively includes all of the symptoms of his PTSD and other diagnosed psychiatric conditions.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Even without considering the dictates of Clemons, the Board would be precluded from differentiating between the symptoms of the Veteran's PTSD and other psychiatric conditions in the absence of clinical evidence that clearly showed such a distinction. See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  

Here, however, such evidence has been presented.  Specifically, two VA examiners have concluded that the Veteran's substance abuse disorder is a separate condition, unrelated to his PTSD.  Furthermore, those VA examiners have determined that the Veteran's PTSD is aggravated by his alcohol dependence, but not that his alcohol dependence is aggravated by his PTSD.  As those opinions were rendered by VA psychologists following a review of the claims file and a clinical examination of the Veteran, they are afforded significant probative value.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).   The Board is cognizant that the Veteran has himself asserted that his alcohol dependence is secondary to his PTSD, and that those assertions have been recorded in various clinical records.  However, where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Here, there is no indication that the Veteran possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation in a case which involves this level of medical complexity.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  Therefore, as the most probative and persuasive evidence of record indicates that the Veteran's alcohol dependence is not part of his service-connected PTSD, symptoms attributable to the Veteran's alcohol dependence will not be considered in determining the Veteran's entitlement to an increased rating for his service-connected PTSD.  

Private medical records reflect that immediately prior to the period on appeal, the Veteran was receiving medication for an anxiety disorder manifested by panic attacks, but was generally without complaints.

During October 2007 VA treatment, the Veteran rated the severity of his various psychiatric symptoms on a scale of 1 to 10.  The Veteran rated his mood as a 4, with 1 being the most depressed.  He rated his anxiety as a 5, with 1 being the least anxious.  He rated the intensity of his anger or irritability as a 3, with 1 being the least intense.  Finally, he reported the frequency of his flashbacks and trauma-related nightmares or memories as a few times per month.  According to subsequent VA examination reports, the Veteran was diagnosed with alcohol dependence and chronic PTSD at that time, and was assigned a Global Assessment and Functioning score of 50.  It was also recommended that he undergo rehabilitation for his heavy drinking.

Parenthetically, the Board notes that the GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995), 60 Fed. Reg. 43186 (1995).

Under the DSM-IV, a GAF score of 51 to 60 is consistent with moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 reflects serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 denotes some impairment in reality testing or communication or major impairment in several areas, such as work or school.  Id; see also QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-47 (1994).

The Veteran underwent an initial VA examination in May 2008, during which he reported panic attacks, trouble sleeping, nightmares, some flashbacks, fear of losing control due to anger, and being on guard.  He also reported a long history of alcohol dependence, drinking about 15 beers per day.  He also indicated that he cannot function in social settings.  Other reported PTSD symptoms included anxiety, a nervous stomach, a fear of crowds or public places, and some anger and irritability.  Depressive symptoms included a depressed mood, anhedonia, concentration problems, and survivor guilt.

Socially, the Veteran was married to his wife of nearly 40 years and had two children.  He reported average problems with his wife, but they generally got along well.  He was close with his father-in-law, frequently went to church, and had occasional contact with others.  He also reported spending time working around the house, maintaining his three acres of land, playing golf every month or two with a group of men, and participating in an archeology society, which performed formal archeology digs about twice a year.  Occupationally, he had been retired for about six years from Exxon Mobil, where he had worked for 23 years as a senior technician in the oil fields.  He reported having a bachelor's degree in biology and chemistry.  Subsequent to retirement, he worked part-time as a teacher for two and a half years until he was laid off.  He reported doing well in that position unless he had to teach a large group, which caused him to become nervous.  He indicated that he lost approximately 20 days per year due to panic attacks, and stated that the only way he could function at work was with medication for panic attacks.

On mental status examination, the Veteran was casually dressed with good hygiene and a trim build.  He was soft spoken and reserved, but articulate, verbal, and generally cooperative.  However, the examiner noted that rapport was difficult to establish, as the Veteran's social skills were poor and he was somewhat inhibited.  He exhibited an anxious affect and showed some signs of depression and psychomotor retardation.  Thought process was logical, coherent, and relevant, and reasoning and judgment were good.  Long term memory was good, although the Veteran reported fair to poor concentration and short term memory.  The Veteran did report previous passive suicidal ideation, which was helped with medication.

Psychological testing was administered and findings were consistent with a diagnosis of PTSD.  In assessing the Veteran's PTSD, the examiner noted intrusive thoughts in the form of nightmares and flashbacks; avoidance symptoms in the form of avoiding thoughts of trauma, difficulty recalling some details, diminished interest, detachment, and limited affect; and symptoms of persistent arousal in the form of sleep disturbance, anger problems, concentration problems, hypervigilance, and exaggerated startle.

Based on the result of the examination, the examiner diagnosed chronic PTSD and ongoing alcohol dependence.  Mild to moderate impairment on occupational functioning due to frequent panic attacks was noted.  However, the examiner noted that the panic attacks were managed by taking time off from work and medication, and that the Veteran was not working due to being laid off and voluntary retirement.  Socially, the Veteran showed signs of mild impact due to PTSD.  The examiner found that the Veteran's alcohol dependence was a separate condition and was responsible for a majority of the Veteran's social and occupational dysfunction.  However, the examiner noted that the Veteran's PTSD was aggravated by his alcohol dependence, which accounted for about 50 percent of his social and occupational problems.  The examiner assigned a GAF score of 55.

Thereafter, VA treatment records dated from January 2009 to October 2009 show that the Veteran attended group therapy and individual therapy, during which he was noted to participate, to be groomed, and to be without suicidal or homicidal ideation.  Significantly, in May 2009, the Veteran expressed a desire to connect with other veterans, and in July 2009, the Veteran reported meeting with other veterans.  Additionally, the Veteran reported that, with the help of his wife, he had been compiling information from archives about his time in Vietnam.  However, in September 2009, the Veteran reported elevated PTSD symptoms, which he believed to be related to talking about things he had avoided for many years.  He felt he was doing worse than he was before therapy.  During individual therapy, it was noted that the Veteran appeared to be coping and was without major incidents of severe depression.  However, he continued to avoid expressing emotions or allowing himself to feel emotion for fear that he will lose control.  A GAF score of 50 was assigned.  Thereafter, in October 2009, it was noted that the Veteran continued to experience high levels of PTSD symptoms that he masked with alcohol.

In October 2009, the Veteran was afforded a follow-up VA examination, during which he reported that, since his last VA examination, he experienced an increase in frequency and intensity of his PTSD symptoms, including anxiety, irritability, loss of interest in activities, trauma-related nightmares and intrusive thoughts, detachment from others, and restricted affect.  He also continued to experience trouble sleeping, and his social interaction had declined.  However, he reported a good relationship with his children, a "good but strained" relationship with his wife, and a few close friendships.  He continued to go to church on a part-time basis, though he reported a general lack of desire to interact with others.  The Veteran reported continued alcohol use, reporting that he uses alcohol to sleep and to remit some of his traumatic nightmares and anxiety.

As on the prior examination, the Veteran was noted to have poor social skills and to be somewhat inhibited.  However, he was generally cooperative and pleasant, and his behavior was appropriate.  His grooming and hygiene were excellent, and no abnormalities in speech, thought processes, or thought content were noted.  Insight and judgment appeared to be guarded, and the Veteran's mood was irritable with a restricted and anxious affect.  He reported some difficulty with short-term memory and concentration, and denied homicidal or suicidal ideation.  

Based on the results of the clinical evaluation and a review of the Veteran's claims file, the October 2009 VA examiner reconfirmed the Veteran's diagnoses of PTSD and alcohol dependence, and also opined that the Veteran's alcohol dependence was a separate condition.  The examiner opined that the Veteran's PTSD had increased to some degree since he began individual and group therapy, and noted that his PTSD was moderately aggravated by his excessive alcohol use.  Regarding the impact on occupational functioning, the examiner could not provide an opinion without resorting to speculation because the Veteran had not worked in many years.  However, the examiner did note that the Veteran had experienced some problems in the past related to anxiety when working part-time as a teacher, but was able to function with the help of medicine.  Regarding the impact of PTSD on social functioning, the examiner indicated mild to moderate impairment due to PTSD symptoms.  The examiner found that the Veteran's psychiatric symptoms did not cause total occupational and social impairment.  An overall GAF score of 53 was assigned based on a combination of alcohol dependence and PTSD.  The examiner attributed 50 percent of the Veteran's GAF score to social and occupational impairment due to PTSD.

Thereafter, VA treatment records dated from November 2009 to July 2010 show that the Veteran continued to attend group and individual therapy for PTSD, during which he reported continued anxiety and some depression, but denied suicidal or homicidal ideation.  Of note, in January 2010 and May 2010, the Veteran was assigned GAF scores of 45, indicating serious impairment.  Also in May 2010, the Veteran reported feelings of paranoia.  However, he also reported that he was playing more golf, which made him feel better.  A subsequent VA treatment note dated in July 2010 notes that the Veteran declined further mental health treatment, reported that he had not been taking his medication for several months, and felt that he was doing fine without it.

Based on the foregoing, the Board finds that throughout the pendency of this appeal, the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity due to symptoms such as a limited or anxious affect, frequent panic attacks, short-term memory impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships, thereby warranting a 50 percent disability rating.  The May 2008 and October 2009 VA examiners' findings of mild to moderate impairment caused by PTSD, and their respective assignment of GAF scores of 55 and 53, provide the most persuasive evidence in support of a 50 percent rating, as they support moderate impairment in social and occupational functioning.  

Additionally, VA medical records document that the Veteran had poor social skills, a decline in social interaction, a general lack of desire to interact with others, short-term memory problems, and some degree of interference with employment due to panic attacks during the time he was employed.  That evidence supports social and occupational impairment with reduced reliability and productivity.  In sum, the evidence indicates that the Veteran met the criteria for a 50 percent rating throughout the pendency of this appeal. 

The Board thus concludes that, throughout the pendency of this appeal, the evidence supports a higher 50 percent rating for the Veteran's service-connected PTSD.  In other words, these findings reflect that his PTSD has resulted in occupational and social impairment with reduced reliability and productivity due to such symptoms as a limited affect, frequent panic attacks, short-term memory impairment, and difficulty in establishing and maintaining effective relationships.  Accordingly, a 50 percent rating for PTSD is warranted throughout the period on appeal.

In reaching this decision, the Board also finds that the preponderance of the evidence is against a disability rating higher than 50 percent for any time during the entirety of the appeal period, as the evidence does not indicate that the Veteran's PTSD causes social and occupational impairment with deficiencies in most areas.  

Specifically, the evidence does not show suicidal ideation, obsessional rituals, impaired speech, impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene, or an inability to establish or maintain effective relationships.  No evidence of total occupational and social impairment is present either.  On the contrary, the Veteran routinely denied suicidal ideation and was found to be with good or excellent hygiene and grooming.  Moreover, he reported good relationships with his wife, children, and father-in-law, in addition to several close friendships.  He reported involvement in various social activities, including golf and an archeology club, and also attended church and met up with other veterans.  Furthermore, two VA examiners determined the Veteran's PTSD to have mild to moderate impairment on his social and occupational functioning, consistent with a 50 percent rating.

The Board acknowledges that the Veteran has reported a history of frequent panic attacks.  Nevertheless, panic attacks more than once per week are contemplated in the newly-assigned 50 percent rating, and the evidence does not show near-continuous panic that affects his ability to function independently, appropriately, and effectively.  The evidence shows that, in spite of the panic attacks, the Veteran was generally able to function with medication.  He also performed chores around the house, maintained a three acre plot of land, and was otherwise able to perform activities of daily living.  

The Board also acknowledges that the Veteran has received lower GAF scores ranging from 45 to 50 during the appeal period, which indicate serious impairment.  While a GAF score is to be considered, it is not determinative of the percentage VA disability rating to be assigned.  Instead, the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995), 60 Fed. Reg. 43186 (1995).  Here, the Board finds that the totality of the evidence is indicative of, at worst, PTSD that is productive of moderate impairment on social and occupational functioning.  The evidence does not show that the Veteran's PTSD causes social and occupational impairment with deficiencies in most areas, or symptoms of suicidal ideation, obsessional rituals, impaired speech, impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene, or an inability to establish or maintain effective relationships.  As previously noted, the evidence also fails to show symptoms indicative of total occupational and social impairment.  Additionally, the Board notes that soon after the Veteran was assigned GAF scores of 45, he reported that he was playing golf more, which made him feel better, and declined mental health treatment, stating that he had been off his medications and was doing fine.

For these reasons, the Board also finds that the 50 percent schedular rating assigned herein for the Veteran's PTSD is not inadequate, such that any of the claims should be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service for consideration of an extraschedular evaluation.  See 38 C.F.R. § 3.321(b)(1).  In other words, the Veteran's PTSD disability picture is fully contemplated by the currently assigned 50 percent rating.  Specifically, any occupational impairment is contemplated in the currently assigned evaluation.  As an aside, it is also noted that there is no evidence that his PTSD alone has caused marked interference with employment or has required frequent periods of hospitalization so as to render impractical the application of the regular schedular standards.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  As such, the circumstances of this case do not warrant an extraschedular referral.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

In conclusion, the Board finds that the evidence supports a rating of 50 percent for the Veteran's PTSD for the entire period on appeal, but that the preponderance of the evidence is against the assignment of a 70 percent or higher rating at any time during the pendency of the appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The appeal is therefore granted to that extent.


ORDER

Entitlement to a 50 percent schedular disability rating, but not higher, for PTSD is granted, subject to the rules and regulations governing the payment of VA monetary benefits. 


REMAND

In a July 2008 rating decision, the AOJ granted service connection for PTSD and assigned a 30 percent disability rating.  The Veteran filed a timely notice of disagreement with the rating assigned.  Thereafter, in an August 2010 supplemental statement of the case issued in conjunction with the Veteran's claim for an increased rating for PTSD, the AOJ determined that an increased rating was not warranted, finding that the Veteran's substance abuse disorder is a separate condition from the Veteran's service-connected PTSD. 

In response to the August 2010 supplemental statement of the case, the Veteran submitted a statement in September 2010 expressing disagreement with the RO's determination that his alcohol dependence was not part of his service-connected PTSD.

The Board interprets the Veteran's September 2010 as a timely notice of disagreement with the RO's August 2010 determination that the Veteran's diagnosed alcohol dependence is not service connected.  Thus far, a statement of the case has not been issued.  See 38 C.F.R. §§ 20.201, 20.302(a) (2011).  When a Veteran files a timely NOD and no SOC is issued, the Board should remand, rather than refer, the issue to the RO for the issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue to the Veteran and his representative an SOC addressing the claim of entitlement to service connection for alcohol dependence secondary to PTSD.  Along with the SOC, the RO/AMC must furnish to the Veteran and his representative a VA Form 9 (Appeal to Board of Veterans' Appeals) and afford them the applicable time period for perfecting an appeal to these issues.  (The Veteran and his representative are hereby reminded that appellate consideration of these claims may be obtained only if a timely appeal is perfected).  If, and only if, the Veteran files a timely appeal, should this issue be returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


